DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/30/2022 in which Applicant lists claims 2, 4, 6-10, 12, 14 as being cancelled, claims 3, 5, 11, 13 and 15-16 as being original, and claims 1 and 17 as being currently amended. It is interpreted by the examiner that claims 1, 3, 5, 11, 13, 15-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 8/30/2022 are accepted. The rejections of the claims made under 35 USC 112(a) and cited in the office action mailed 5/31/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-7 of the remarks, filed 8/30/2022, with respect to the amendments of claims 1 and 17 to remove the new matter, and to incorporate claim limitations from claims 7 and 9 into independent claim 1, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wiersch (55,996) on 9/2/2022.

The application has been amended as follows: 
A)	Claim 1 has been replaced with:
“A lens driver, comprising:
a curving part having a reflecting surface for making an optical axis be curved;
a holding frame for holding the curving part;
a lens module having a set of lenses;
a fixture base having a receiving space; and
a cover matching the fixture base to form the receiving space,
wherein the curving part having the reflecting surface for making the optical axis be curved is rotated relative to the fixture base so as to perform shake correction, the curving part having the reflecting surface is held on a first holding frame, the first holding frame is held on a second holding frame in a freely rotatable manner, and the second holding frame is mounted to the fixture base, and
a shape memory alloy is used as a driving source of the lens driver for rotating the curving part;
the curving part having the reflecting surface is shared in two rotation directions, the curving part having the reflecting surface is forced by an elastic member to keep rotation towards one end with a rotation center of one rotation direction being a fulcrum, and the curving part having the reflecting surface is driven by the shape memory alloy to rotate towards another end;
the first holding frame for supporting the reflecting surface is shaft supported by a support part, and the support part limits a rotation direction and performs double-shaft supporting.”;
B)	The third line of claim 17 has been replaced with:
“direction and a second rotation direction being mutually perpendicular axes, so as to perform”.
Allowable Subject Matter
Claims 1, 3, 5, 11, 13, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a lens driving wherein the curving part having the reflecting surface is held on a first holding frame, the first holding frame is held on a second holding frame in a freely rotatable manner, and the second holding frame is mounted to the fixture base, and
a shape memory alloy is used as a driving source of the lens driver for rotating the curving part;
the curving part having the reflecting surface is shared in two rotation directions, the curving part having the reflecting surface is forced by an elastic member to keep rotation towards one end with a rotation center of one rotation direction being a fulcrum, and the curving part having the reflecting surface is driven by the shape memory alloy to rotate towards another end;
the first holding frame for supporting the reflecting surface is shaft supported by a support part, and the support part limits a rotation direction and performs double-shaft supporting, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 3, 5, 11, 13, 15-17 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/2/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872